Citation Nr: 0005838	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  98-13 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Determination of an initial rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from February 1963 to March 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which granted service connection for PTSD 
and assigned a 10 percent evaluation.  The veteran appealed 
that decision to the BVA and the case was referred to the 
Board for appellate review. 


FINDING OF FACT

PTSD is manifested by mild symptoms, including nightmares and 
middle insomnia, angry outbursts, recurrent and intrusive 
distressing recollections, and intense psychological distress 
when exposed to events that remind the veteran of service.  
PTSD is not manifested by a depressed mood, suspiciousness, 
panic attacks or mild memory loss.  The veteran's Global 
Assessment of Functioning score is 62. 


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.7, 4.130 Diagnostic Code 9411 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased 
evaluation is well-grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  Moreover, an appeal 
from the initial assignment of a disability rating requires 
consideration of the entire time period involved and 
contemplates staged ratings, where warranted.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  After reviewing the record, 
the Board finds that no further action is necessary to meet 
the duty to assist the veteran with the development of 
evidence in connection with her claim.  38 U.S.C.A. 
§ 5107(a). 

An August 1997 VA social survey report noted that the veteran 
was articulate, pleasant and cooperative and responded to 
questions concisely and appropriately.  She was neat and 
clean and her personal hygiene was good.  She was noted to be 
single, having never married, and to be retired from her 
previous employment as a nurse.  She denied a history of drug 
or alcohol abuse, or psychiatric care.  She complained of 
having trouble sleeping, nightmares, flashbacks, and 
irritability.  She further complained that she cried easily, 
lacked composure and would become edgy.  She reported that 
she had worked in an operating room observing and assisting 
in surgeries, she had seen "a lot [of] blood and guts," and 
that many people had died in the operating room.  In 
addition, she reported that she had been to various missions 
with the chaplain and had seen orphanages and little 
children, and stated that "it was very sad."

The veteran received a VA psychiatric examination in October 
1997.  She gave a history of working as an operating room 
nurse while in service and witnessing a "nonstop flow of 
seriously wounded and injured men."  She reported that she 
had had frequent crying spells due to the carnage, and that 
towards the end of her stay in Vietnam, she developed an 
intense fear of more casualties coming in, as well as fear of 
being subject to enemy attack.  She denied any suicidal 
ideation or attempts.  She complained of nightmares of her 
experiences in the operating room in Vietnam, beginning 
shortly after separation from service.  In addition, she 
complained of recurrent and intrusive distressing 
recollections of her Vietnam experiences, and intense 
psychological distress when exposed to events that resembled 
her past experiences.  She revealed that she made efforts to 
avoid thoughts or feeling associated with the past trauma, 
and she had recurrent angry outbursts.

The veteran was described as appropriately attired, with good 
grooming and hygiene, she maintained good eye contact, and 
she was pleasant and cooperative.  Her speech was described 
as spontaneous, productive, articulate and nonpressured.  Her 
mood was good, her affect "revealed a full range in 
intensity and with appropriate reactivity.  Her thought 
process revealed no formal disorder, she was oriented in 
three spheres, her concentration was intact, the examiner 
reported no impairment of memory, and her judgment was 
intact.  The examiner stated that "she is quite healthy 
psychologically," and that "her symptomatology is somewhat 
mild."  The Axis I diagnosis was PTSD, delayed onset, mild, 
and her Global Assessment of Functioning (GAF) score was 62.  

Based on these findings, the RO, in April 1998, granted 
service connection for PTSD and assigned a 10 percent 
evaluation, effective June 1997.  The veteran essentially 
contends that the current 10 percent evaluation does not 
accurately reflect the severity of her disability.  She 
maintains that the medical evidence supports at least a 30 
percent evaluation.

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1999).  

Under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, a 30 
percent evaluation is warranted for PTSD resulting in 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 10 percent 
evaluation is warranted for PTSD with occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  

Following a careful review of all the evidence in this case, 
the Board finds that the disability picture presented by the 
veteran's PTSD more closely approximates mild or transient 
symptoms causing decreased work efficiency only during 
periods of significant stress, than it approximates 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, with such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, and mild memory loss.  

The Board notes that the evidence indicates that the veteran 
suffers from some sleep impairment manifested by nightmares 
and middle insomnia.  In addition, she exhibits some aspects 
of anxiety, manifested by angry outbursts, recurrent and 
intrusive distressing recollections, and intense 
psychological distress when exposed to events that remind her 
of service.  The veteran, however, does not meet any of the 
other criteria for a 30 percent evaluation.  There is no 
evidence of a depressed mood, as the veteran has denied 
suicidal ideation and her mood was described as good.  Nor is 
there any evidence of suspiciousness or of panic attacks.  
Finally, there is no evidence of mild memory loss, and the 
veteran's recent memory was described as "robustly intact."  

In addition, the Board notes that the VA examiner described 
the veteran's PTSD as mild and stated that the veteran "is 
quite healthy psychologically."  Furthermore, the veteran's 
GAF was assessed as 62.  GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994).  A GAF of 61-70 denotes "some mild symptoms . . . 
OR some difficulty in social, occupational, or school 
functioning . . . but generally functioning pretty well, has 
some meaningful interpersonal relationships."  Id.  In view 
of the fact that the veteran does not meet the majority of 
the criteria for a 30 percent evaluation, that her GAF score 
denotes "some mild symptoms," and that she has been 
diagnosed with mild PTSD, the Board finds that the 
preponderance of the evidence indicates that PTSD more 
closely approximates mild or transient symptoms causing 
decreased work efficiency only during periods of significant 
stress.  An evaluation in excess of 10 percent for PTSD is 
therefore denied.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An evaluation in excess of 10 percent for PTSD is denied.



		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals



 

